Case 1:21-cv-00762-MKB-RLM Document 14 Filed 08/05/21 Page 1 of 2 PageID #: 89



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
LUC BURBON,

                                   Plaintiff,                ORDER

                 -against-                                   21-CV-762 (MKB)

THE QUEEN'S TREASURERS, INC.,

                                    Defendant.
---------------------------------------------------------x

ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

        On July 21, 2021, this Court issued an Order to Show Cause why this action, which had

been dormant since service of process had been effected in February, should not be dismissed

for lack of prosecution (DE #7). Plaintiff's response referenced attempts to contact defendant

on July 21 and 26 (DE #9), apparently after the issuance of the Order to Show Cause.

Accordingly, in an Order dated July 28, 2021, this Court observed that plaintiff had “failed to

detail what if any steps plaintiff took to prosecute this case” between February 25 and July 21

of this year, and directed plaintiff to cure that deficiency by August 2, 2021 (see 7/28/21

Order). Plaintiff's August 2nd submissions fails to do so: Rather than detailing what if any

efforts plaintiff had made to pursue the claims in the case during the period specifically

identified by the Court, plaintiff's counsel vaguely alludes to “efforts” that counsel “typically”

undertakes to “avoid unnecessary motion practice and preserve judicial resources” (DE #13).

Inasmuch as the claims in this case involve a fee-shifting statute, counsel presumably maintains

contemporaneous timesheets for the work performed on the matter and, but for the absence of

any entries during the relevant period, could have provided the Court with a particularized

description of counsel's activity during that time. From counsel's silence, the Court may
Case 1:21-cv-00762-MKB-RLM Document 14 Filed 08/05/21 Page 2 of 2 PageID #: 90



reasonably infer plaintiff's lack of diligence in pursuing this case - a recurring pattern on the

part of plaintiff's counsel in other similar cases. See, e.g., DE #7 in Pierre v. Element Beauty

Lounge, 19cv3768.

         That said, as the delay in this case is not egregious, this Court will not now recommend

dismissal under Rule 41(b). Counsel and plaintiff are placed on notice that further delays in

this and other cases will not be tolerated. Plaintiff is directed to promptly serve this Order on

defendant, and to file proof of service.

         SO ORDERED.


Dated:      Brooklyn, New York
            August 5, 2021

                                       /s/   Roanne L. Mann
                                      ROANNE L. MANN
                                      UNITED STATES MAGISTRATE JUDGE
